                 Case 2:16-cv-02766-JCM-VCF Document 63 Filed 05/18/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


         CITIBANK, N.A.,
                                                       DEFAULT
                                                       JUDGMENTJUDGMENT
                                                                 IN A CIVILINCASE
                                                                              A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:16-cv-02766-JCM-VCF

         SFR Investments Pool 1, LLC et al

                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that judgment has been entered in favor of Cross Claimant SFR Investments Pool 1, LLC against Cross
Defendant Frankie M. and Jane P. Abenojar. IT IS ORDERED, ADJUDGED AND DECREED that the
Abenojars, any successors and assigns, have no right, title or interest in the Property and that SFR is the
rightful title owner. IT IS FURTHER ORDERED that this judgment does not adjudicate SFR’s claims
against, or the defenses of, any other party to this case.




               5/18/2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk


                                                                /s/ J. Callo
                                                             Deputy Clerk
